Citation Nr: 0404837	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-12 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied service connection for 
depression (claimed as mental problems).

The Board notes that the veteran's representative has raised 
a claim for service connection for hypertension on behalf of 
the veteran.  This matter is referred to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for an acquired 
psychiatric disorder, to include depression.  He began 
serving in the U. S. Navy in April 1968.  The service medical 
records include a clinical record dated in September 1968, 
wherein it was noted that the veteran was evaluated at that 
time after taking an unauthorized absence for approximately 
19 hours.  The veteran stated that he "received a call from 
the Lord to go into the mountains to pray and to fast".  It 
was further noted that "The Lord also told him that he would 
get out of the Navy soon".  The veteran then predicted a 
severe earthquake that "will destroy the wicked areas of 
California."  The examiner observed that it did not appear 
as if the veteran was experiencing any delusions or 
hallucinations at the time of the evaluation.  It was further 
noted that he had had no other disciplinary problems, and 
according to his supervisors, he was doing a good job as a 
mess cook.  The diagnosis was deferred and a psychiatric 
examination was recommended.  He was discharged from service 
shortly thereafter, in October 1968.  

The service medical records in the claims file do not contain 
the recommended psychiatric examination, nor is there a 
report of a Medical Board report or a separation examination 
that includes a mental status examination performed after the 
veteran was evaluated for psychiatric symptoms.  It is 
apparent that the veteran received an early discharge from 
service and his service medical records may be incomplete.  

In reviewing the post-service medical records on file, the 
Board notes that the veteran was first diagnosed with 
depression in July 1989.  He went to the Utah Valley Regional 
Medical Center and stated that he had taken twenty-seven 50 
mg Tenormin, then took some ipecac and vomited three times.  
The clinician noted that there were no signs of ingestion of 
Tenormin.  He was seen by a crisis worker who was to arrange 
for outpatient care.  He was observed for about an hour and a 
half.  The final diagnosis was depression with questionable 
medication ingestion.  

The veteran was again diagnosed with depression in April 
1992.  He complained that he felt depressed, hopeless, 
discouraged, and that the future looked bleak.  He stated 
that he had enjoyed his job as a truck driver but in 1990, he 
and his wife were in a car accident, and the back injury he 
sustained prevented him from returning to his job.  He 
indicated that his future was hopeless.  He noted that he was 
depressed, tired, worried, and irritable.  He had a Beck's 
Depression Scale Score of 39.  He also admitted that he has 
some suicidal feelings, but would never act on them.  

On examination, there was no evidence of a psychotic process, 
nor hallucinations or delusions.  He was diagnosed with 
depression, major, single episode, moderate.  

In her May 2001 correspondence, the veteran's wife wrote that 
her husband was unaware that he was released from the 
military due to mental problems.  However, she stated that 
since his return from the military, he has been unable to 
carry on any relationships beyond those with his wife and 
children.  She also noted that he had long periods of 
unemployment because he was emotionally distraught, angry, 
delusional, and paranoid.  She states that he was blackballed 
after informing Lloyd's of London that his employer was going 
to rip them off through insurance fraud.  He also pointed out 
how ninety million dollars was stolen by the governor.  After 
a long period of unemployment, the veteran attempted suicide 
on at least two different occasions.  

The veteran's wife indicated that it was her belief that her 
husband's mental problems began as a result of being punished 
for his unauthorized absence from the Navy.  She noted that, 
since being discharged, the veteran has often stated that he 
feels like a failure.     

The Board notes that the service medical records in the 
claims file do not contain a diagnosis of depression or any 
other psychiatric disorder.  Furthermore, the Board 
acknowledges that neither of the veteran's post-service 
diagnoses of depression links the diagnosis to an incident or 
experience that occurred during service.  However, the 
service medical records indicate that a psychiatric 
examination was requested, and the Board notes that the 
examination report is not in the claims file.  Under these 
circumstances, the RO must request a search for additional 
service medical records.  If no additional records are found, 
the RO should seek an explanation as to why there is no 
record of such examination, or, if no examination took place, 
an explanation as to why it did not.  The Board determines 
that a search of the veteran's psychiatric records is 
required to satisfy the mandatory duty to assist.  See 38 
U.S.C.A. § 5103A(b)-(c) (West 1991); see also McCormick v. 
Gober, 14 Vet. App. 39 (2000); Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).      

The Board also finds that, even in the absence of additional 
service medical records, given the veteran's history of 
psychiatric symptoms during service, and the post-service 
medical evidence of a chronic psychiatric disorder, there is 
a duty to provide the veteran with a psychiatric examination 
that addresses the issue of whether any current psychiatric 
disorder, to include depression, began during or is otherwise 
linked to service.  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim (entitlement to 
service connection for a psychiatric  
disorder), of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate records depository for 
the purpose of obtaining any additional 
service medical records that may be 
available, to include reports of a 
psychiatric consultation ordered in 
September 1968, a separation examination, 
and a Medical Board.  It should include a 
specific request for any mental hygiene 
records of treatment in service.  If no 
additional records are found, the RO 
should seek and provide an explanation as 
to why there is no record of a psychiatric 
examination, or, if no examination took 
place, an explanation as to why it did 
not.

3.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a psychiatric disorder 
since service.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

4.  The veteran should be afforded a VA 
psychiatric examination for the purpose of 
determining the nature, etiology and 
severity of any psychiatric disorder that 
may be present.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records, the medical history obtained from 
the veteran, the clinical evaluation, and 
any tests that are deemed necessary, the 
clinician should be asked to opine whether 
it is at least as likely as not (i.e., 
whether there is a 50 percent or higher 
likelihood) that any psychiatric disorder 
that may currently be present began during 
or is related to any incident of service, 
to include the history of psychiatric 
symptoms obtained from the veteran in 
September 1968.  The clinician should be 
asked to provide a rationale for any 
opinion expressed.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder with consideration 
of all of the evidence obtained since the 
October 2001 rating decision.    

7.  If any of the benefits requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the June 2002 Statement 
of the Case.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




